Citation Nr: 0800889	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  03-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
postoperative residuals of a bilateral inguinal hernia 
repair.

2.  Entitlement to an increased (compensable) rating for 
residuals of excision of a left ankle tumor.

3.  Entitlement to an increased (compensable) rating for a 
residual scar from a laceration of the bottom of the right 
foot.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972, and from April 1976 to October 1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from February and March 2003 rating actions.  The February 
2003 rating decision denied compensable ratings for 
postoperative residuals of a left (minor) shoulder 
dislocation, postoperative residuals of a bilateral inguinal 
hernia repair, residuals of excision of a left ankle tumor, 
and a residual scar from a laceration of the bottom of the 
right foot.  The March 2003 rating decision increased the 
rating of the veteran's postoperative residuals of a left 
(minor) shoulder dislocation from 0 percent to 10 percent, 
and denied compensable ratings for postoperative residuals of 
a bilateral inguinal hernia repair, residuals of excision of 
a left ankle tumor, and a residual scar from a laceration of 
the bottom of the right foot.  A notice of disagreement (NOD) 
with the 10 percent rating assigned the postoperative 
residuals of a left shoulder dislocation was received in 
March 2003.  A statement of the case (SOC) was issued in June 
2003, and a substantive appeal was received later that month.  

In June 2004, the veteran testified during a Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

In November 2004, the Board denied a rating in excess of 10 
percent for postoperative residuals of a left (minor) 
shoulder dislocation, and remanded the claims for increased 
ratings for postoperative residuals of a bilateral inguinal 
hernia repair, residuals of excision of a left ankle tumor, 
and a residual scar from a laceration of the bottom of the 
right foot to the RO, via the Appeals Management Center 
(AMC), so that the RO could consider the question of whether 
the veteran had perfected a timely appeal regarding these 
issues.  

As discussed in the November 2004 remand, in March 2003, the 
RO notified the veteran of a rating action that month that 
increased the rating of the postoperative residuals of a left 
shoulder dislocation from 0 percent to 10 percent, and denied 
compensable ratings, for postoperative residuals of a 
bilateral inguinal hernia repair, for residuals of excision 
of a left ankle tumor, and for a residual scar from a 
laceration of the bottom of the right foot.  Later in March 
2003, the veteran filed a NOD only as to the issue of a 
rating in excess of 10 percent for postoperative residuals of 
a left shoulder dislocation, nonetheless, in June 2003, the 
RO issued a SOC with respect to all four issues.  The 
veteran's substantive appeal, filed in June 2003, did not 
specify any of the issues on appeal, but checked the box 
indicating that he wanted to appeal all of the issues listed 
on the SOC.  The representative's VA Form 646, filed two 
months later, in August 2003, listed all four of the issues 
that the RO had listed in the June 2003 SOC.  Prior to 
transferring the claims file to the Board, the RO certified 
all four issues as on appeal.

In a November 2005 supplemental SOC (SSOC), the AMC 
determined that the veteran had timely perfected appeals of 
the three issues remaining on appeal.  Upon further review, 
and in consideration of the determination made in the 
November 2005 SSOC, the Board finds that the veteran has 
timely perfected appeals of his claims for increased 
(compensable) ratings for postoperative residuals of a 
bilateral inguinal hernia repair, for residuals of excision 
of a left ankle tumor, and for a residual scar from a 
laceration of the bottom of the right foot.

In this regard, the Board acknowledges that, while the 
veteran's NOD with the rating assigned for his left shoulder 
disability in the March 2003 rating decision, received on 
March 17, 2003, did not mention the claims regarding his 
bilateral inguinal hernia repair, left ankle, or right foot, 
a statement received earlier, on March 7, 2003, can be read 
as expressing disagreement with the noncompensable ratings 
for the claims on appeal.  In the March 7, 2003 statement, 
the veteran expressed disagreement with a February 2003 
rating decision which denied compensable ratings for status 
post inguinal hernia repair, residuals of a tumor of the left 
ankle, and residuals of a laceration of the bottom of the 
right foot.  As the statement received on March 7, 2003 was a 
timely NOD with the February 2003 rating decision, the claims 
for compensable ratings for these conditions were properly 
included in the June 2003 SOC.  See 38 C.F.R. § 20.302 
(2007).  As such, the June 2003 substantive appeal properly 
perfected appeals of the issues for compensable ratings for 
the veteran's hernia repair, left ankle condition, and right 
foot scar.  See 38 C.F.R. § 20.200 (appeal consists of a 
timely filed notice of disagreement and, after issuance of a 
statement of the case, a substantive appeal). 

In view of the foregoing, the Board finds that the veteran 
has perfected timely appeals of his claims for increased 
ratings for postoperative residuals of a bilateral inguinal 
hernia repair, for residuals of excision of a left ankle 
tumor, and for a residual scar from a laceration to the 
bottom of the right foot, and, thus, the Board will address 
the merits of these claims.     


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  The medical evidence of record does not show that the 
veteran's postoperative residuals of a bilateral inguinal 
hernia repair are recurrent or require a truss or belt; 
rather, the only postoperative residuals are complaints of 
pressure and pain and nonsymptomatic scars, with no features 
that would support assignment of separate compensable 
ratings.  

3.  While the veteran's residual scar of excision of a left 
ankle tumor is superficial and well-healed, with no adherence 
to underlying tissue, a February 2003 VA examination revealed 
pain on palpation over both malleolus.  

4.  The veteran's residual scar of a laceration of the bottom 
of the right foot is not shown to limit the function or 
motion of the right foot, is superficial, is neither unstable 
nor deep, and is not shown to be painful on examination.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for postoperative 
residuals of a bilateral inguinal hernia repair are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.31, 4.114, 
Diagnostic Code 7338 (2007).  

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 10 percent rating for a scar, residual of 
excision of a left ankle tumor, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.10, 4.118, Diagnostic 
Code 7804 (2007).  

3.  The criteria for a compensable rating for a residual scar 
of a laceration of the bottom of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.31, 4.118, 
Diagnostic Code 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a September 2002 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings for his service connected disabilities.  The 
September 2002 letter and a December 2004 post-rating letter 
advised the veteran of what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The December 2004 letter 
specifically informed the appellant to submit any evidence in 
his possession pertinent to the claims on appeal.  The 
February 2003 RO rating decision reflects the initial 
adjudication of the claims for increased ratings after 
issuance of the September 2002 letter.  After issuance of the 
December 2004 letter, and opportunity for the veteran to 
respond, the November 2005 SSOC reflects readjudication of 
the claims.  Hence, the veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board notes that the veteran was provided notice of the 
criteria for higher ratings for the disabilities under in the 
November 2005 SSOC, which suffices for Dingess/Hartman.  The 
veteran was not provided information as to the RO's 
assignment of effective dates; however, the RO's omission in 
this regard is not shown to prejudice the veteran.  Even 
though the Board grants a higher rating for one disability, 
no effective date is being assigned, and to the extent that 
the Board denies claims for increase on appeal, no disability 
rating is being, or is to be, assigned; hence, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA treatment records and the report of a VA 
examination conducted in February 2003.  Also of record is 
the transcript of the June 2004 Board hearing, as well as 
various written statements provided by the veteran, and his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a bilateral 
inguinal hernia repair, residuals of an excision of a left 
ankle tumor, and a residual scar from a laceration of the 
bottom of the right foot, warrant higher disability ratings.  

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  

A.  Postoperative Residuals of a Bilateral Inguinal Hernia 
Repair

Historically, by rating action of August 1997, the RO granted 
service connection for postoperative residuals of a bilateral 
inguinal hernia repair, and assigned an initial 
noncompensable rating under the provisions of 38 C.F.R. 
§ 4.114, DC 7338, effective November 1, 1996.  In September 
2002, the veteran filed his claim for an increased rating.  
In the February and March 2003 rating decisions, the RO 
continued the noncompensable rating under the provisions of 
38 C.F.R. § 4.114, DC 7338.  

Under DC 7338, a small, reducible hernia, a hernia without 
true hernia protrusion, or a hernia that is preoperative but 
remediable is rated as noncompensable.  A 10 percent rating 
is warranted for a recurrent post-operative hernia that is 
readily reducible and well supported by a truss or belt.  A 
small, post-operative recurrent hernia or an unoperated 
irremediable hernia that is not well supportable by a truss 
or that is not readily reducible warrants a 30 percent 
schedular rating.  A large post- operative, recurrent hernia 
that is considered inoperable, which is not well supported 
under ordinary conditions and is not readily reducible 
warrants a 60 percent rating.  38 C.F.R. § 4.114, DC 7338. 

Records of VA treatment from January 2003 to May 2003 include 
assessments of status post herniorrhaphy.  

On VA examination in February 2003, the veteran reported that 
he felt increased pressure in the bilateral inguinal hernia 
areas, which were repaired in 1995.  The veteran stated that 
he had been having pressure in these areas, on and off, for 
the past two years, adding that he felt increased pressure 
during sex and urination, and that the pressure would come 
and go on its own.  

On examination, the veteran's abdomen was soft and nontender, 
with bowel sounds.  There was a 3-cm. scar above the left 
inguinal area from the hernia repair, and there was a 2-cm. 
scar above the right inguinal hernia area from the hernia 
repair.  He had a 1-cm. scar in the umbilical area from an 
umbilical hernia repair.  The scars were superficial and were 
not tender to palpation.  The scars did not adhere to 
underlying tissue, and were described as well-healed, with no 
ulceration.  There was no bulging in the inguinal area with 
coughing or bearing down.  There was no bulging in the 
umbilical area.  When palpating up through the inguinal canal 
via the testicles, the veteran had no palpable indirect 
hernia with coughing or bearing down.  The veteran was 
advised to follow up with his primary care physician 
regarding his reported feeling of pressure.  The pertinent 
diagnosis was bilateral inguinal hernia discomfort or 
pressure, status post bilateral hernia repair, with no other 
residuals.  

During the June 2004 hearing, the veteran stated that he felt 
pain in the area of the bilateral inguinal hernia repair on 
lifting or during sex with his wife.  He added that he had 
never worn a belt or anything of that nature.  Regarding his 
occupation, the veteran stated that he had been a truck 
driver in 1999 and 2000, and that the jumping up and down put 
pressure on his hernia, but that, since 2000, he had been in 
school.  

The competent medical evidence of record addressed above 
clearly shows that the veteran does not have a postoperative 
recurrent hernia.  Even the veteran reported, during June 
2004 Board hearing that he did not use, nor had he ever 
required, a belt for his hernia.  Hence, a compensable rating 
under DC 7338 is not warranted.  

In fact, the only current residuals of the veteran's 
bilateral inguinal hernia repair are his complaints of 
pressure and pain, and the operative scars noted during the 
February 2003 VA examination.  As such, the Board has 
considered whether these scars may warrant the assignment of 
separate compensable ratings pursuant to any of the 
diagnostic codes set forth at 38 C.F.R. § 4.118.  See Esteban 
v. Brown, 6 Vet. App. 529 (1994).  In this case, however, 
there is no basis for the assignment of any such ratings.  In 
the February 2003 VA examination report, the examiner 
specifically noted that the scars were only 3-cm. and 2-cm., 
and that both scars were superficial, well-healed, nontender, 
did not adhere to underlying tissue, and did not have any 
ulceration.  These findings would not support the assignment 
of separate compensable ratings (see Diagnostic Codes 7801-
7805) and no other medical evidence since the veteran's claim 
for an increased rating addresses these scars.  

For all the foregoing reasons, the Board finds that a 
compensable rating is not warranted for the veteran's 
postoperative residuals of a bilateral inguinal hernia repair 
under any pertinent provision of the rating schedule.  

B.  Left Ankle and Right Foot

Historically, by rating action of August 1997, the RO granted 
service connection for residuals of excision of a tumor of 
the left foot and residuals of a laceration to the bottom of 
the right foot, and assigned initial noncompensable ratings 
under the provisions of 38 C.F.R. § 4.118, DC 7805, effective 
November 1, 1996.  In September 2002, the veteran filed his 
claim for increased ratings.  In the February and March 2003 
rating decisions, the RO continued the noncompensable ratings 
under the provisions of 38 C.F.R. § 4.118, DC 7805.  

Under DC 7805, scars are evaluated on the basis of limitation 
of function of the affected part.  38 C.F.R. § 4.118, DC 
7805.  

Records of VA treatment from January 2003 to May 2003 are 
negative for complaints regarding, or treatment for, the left 
ankle or right foot.  

During the February 2003 VA examination, the veteran reported 
increased pain in the left ankle and right foot when walking.  
Regarding the left ankle, he stated that any weight bearing, 
standing 10 minutes, or walking one block would increase the 
pain to a level 8.  He reported that medication and warm 
soaks reduced the pain to a level 5.  He described flare-ups 
of pain, precipitated by standing and walking, which lasted 
until he could soak his foot.  He reported weakness, 
stiffness, and instability, but denied falls.  He indicated 
that he could not wash his car or do household activities due 
to the left ankle.  Regarding the right foot, the veteran 
reported that weight bearing increased pain to a level 7, but 
sitting decreased pain to a level 5.  He reported pain in the 
right foot 50 percent of the day, with tingling, and added 
that the pain in his right foot interfered with his ability 
to ambulate.  

On examination, there was a 0.75-cm. scar on the left ankle, 
which was 1 mm. wide.  This scar was superficial and well-
healed, with no adherence to underlying tissue.  Range of 
motion of the left ankle revealed dorsiflexion to 60 degrees, 
plantar flexion to 30 degrees, and inversion and eversion to 
20 degrees, each.  There was pain with all ranges of motion, 
and pain on palpation over the Achilles tendon and over both 
the malleolus.  There was no redness, warmth, or effusion, 
and strength was 4/5, with giving way to resistance.  
Regarding the right foot, the examiner indicated that he was 
unable to detect any scar or laceration or injury to the sole 
of the right foot, although the veteran did have pain with 
palpation over the entire right foot.  There was no 
limitation of range of motion of the right foot, nor was 
there any redness, warmth, or effusion.  The veteran did not 
seem to favor the right foot with ambulation.  

The pertinent diagnoses were left ankle pain, status post 
removal of cyst of the left ankle, and status post laceration 
to the sole of the right foot.  X-ray of the left ankle 
revealed a radiographically normal left ankle.  X-ray of the 
right foot revealed no evidence of fracture or dislocation of 
the right foot, mild hallux valgus deformity of the first 
metatarsophalangeal joint, and inferior lateral flexion 
deformity of the distal interphalangeal joint of the second 
toe. 

During the June 2004 hearing, the veteran reported his 
history of having a cyst removed from the left ankle in 
service, which left a little scar.  He stated that he 
sometimes experienced a sharp pain when he put pressure down 
on the left ankle.  He described the pain as occurring every 
"now and then," and reported that this pain was not 
consistent.  He added that, not all the time, but sometimes, 
he walked in a manner different from his normal stride 
because of the left ankle.  The veteran gave a history of a 
cut on the bottom of the right foot in service, and he stated 
that the scar it left would sometimes affect the way he 
walked but that, other than that, the right foot scar was 
noting too serious.  He stated that the scar on the left 
ankle was sensitive to the touch, but that the scar on the 
right foot did not upset him as much, adding that any 
limitation in motion on the right foot was barely noticeable.  

Considering the record in light of the above-noted criteria, 
the Board finds that the criteria for compensable rating for 
the right foot scar are not met, but that, resolving all 
doubt in the veteran's favor, the criteria for a 10 percent 
rating for the veteran's left ankle scar are met.  

1.  Left Ankle

Regarding the left ankle, DC 7804 provides a 10 percent 
rating for scars which are superficial and painful on 
examination.  During the February 2003 VA examination, the 
examiner specifically noted pain on palpation over both 
malleolus.  The service medical records reflect that the 
veteran was seen in September 1980 for complaints regarding a 
medium sized growth on the outer aspect of the left ankle.  
The assessment was lipoma, and a December 1980 record from 
the surgical clinic indicates that this was excised.  
Therefore, the February 2003 VA examination report indicates 
that the area of excision of the left ankle tumor was painful 
on examination.  As such, and resolving all reasonable doubt 
in the veteran's favor, the Board finds that the criteria for 
increased rating of 10 percent for the veteran's scar as a 
residual of excision of a left ankle tumor, under DC 7804, 
are met.  

However, a rating in excess of 10 percent is not warranted, 
as there is no medical evidence that the left ankle scar is 
deep or causes limited motion and exceeds 12 square inches, 
rather, the February 2003 VA examiner described the scar as 
superficial, and measuring 0.75 cm. by 1 mm.  As such, the 
criteria for a rating in excess of 10 percent under DC 7801 
are not met.  

The Board has also considered whether entitlement to a rating 
in excess of 10 percent is warranted based on limitation of 
function under DC 7805.  In this regard, the Board notes that 
normal range of motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  The range of motion of the left ankle on 
VA examination in February 2003, revealed greater than normal 
dorsiflexion and plantar flexion limited by only 15 degrees.  
When asked about limitation in range of motion of the left 
ankle during the June 2004 hearing, the veteran did not 
describe any limitation in range of motion, but only reported 
that he sometimes walked in a manner different than his 
normal stride due to his left ankle.  Even if the limitation 
in plantar flexion could be attributed to the excision of a 
tumor of the left ankle, such limitation, by only 15 degrees, 
would not constitute marked limitation as required for a 20 
percent rating under DC 5271, pursuant to which limitation of 
motion of the ankle is evaluated.  See 38 C.F.R. § 4.71a. 

Based on the foregoing, the Board finds that the criteria for 
a 10 percent but no higher schedular rating for the veteran's 
residual scar of the excision of a tumor of the left ankle is 
met.

2.  Right Foot

The February 2003 VA examiner specifically noted that there 
was no limitation of motion of the right foot.  In light of 
the foregoing, and the fact that neither the February 2003 VA 
examination report, nor the records of VA treatment from 
January to May 2003, reflect any limitation of function of 
the right foot due to the veteran's scar, residual of a 
laceration, the Board finds that this scar does not affect 
the function of the right foot, and, as such, a compensable 
rating under DC 7805 is not warranted.  38 C.F.R. § 4.118, DC 
7805.  This conclusion is bolstered by the veteran's own 
testimony in June 2004 that the limitation of motion was 
barely noticeable on the right.  

The Board also finds that consideration of alternative 
diagnostic codes also provides no basis for the assignment of 
a compensable rating.  

As the examiner could not even detect the residual scar of 
laceration to the bottom of the right foot, it has not been 
shown by medical evidence to be more than 6 square inches, 
deep, or unstable.  As such, compensable ratings are not 
warranted under DCs 7801, 7802, or 7803.  38 C.F.R. § 4.118, 
DCs 7801, 7802, 7803.  

The veteran complained of pain in the entire right foot 
during the February 2003 VA examination, and the examiner 
noted pain on palpation of the entire right foot.  However, 
the examiner was unable to detect a residual scar of the 
laceration to the bottom of the right foot, let alone 
specifically attribute any pain on palpation to such scar.  
DC 7804 requires scars to be painful on examination to 
warrant a compensable rating.  As no right foot scar was 
detected on examination, there was no scar which could have 
been painful as required for a 10 percent rating.  The 
conclusion that a 10 percent rating for a scar which is 
painful on examination is not warranted is bolstered by the 
veteran's June 2004 testimony that, while his left scar was 
sensitive to the touch, his right one did not upset him as 
much.  He described the right foot scar as "nothing too 
serious."  As such, a compensable rating under DC 7804 is 
not warranted.  

Under these circumstances, the Board finds that the record 
presents no basis for the assignment of schedular compensable 
rating under any applicable rating criteria.

C.  All Disabilities

The above determinations are based upon consideration of the 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
residuals of bilateral inguinal hernia repair, residuals of 
excision of a left ankle tumor, or the residual scar of the 
right foot, reflect so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the June 2003 SOC).  

In this regard, the Board notes that none of these 
disabilities is alleged or objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
any assigned rating).  During the February 2003 VA 
examination, the veteran reported that he was in school, and 
did not indicate that any of the  service connected 
disabilities currently on appeal interfered with his 
education.  Moreover, there is no objective evidence that, 
during the period pertinent to the claims for increase, the 
residuals of bilateral inguinal hernia repair, residuals of 
excision of a left ankle tumor, or the residual scar of the 
right foot have warranted frequent treatment-much less 
periods of hospitalization-or that the disabilities have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of any of 
the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b) (1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine, but finds that, while the 
doctrine is for favorable application in the award of a 10 
percent rating scar, the preponderance of the evidence 
assignment of any other compensable or higher rating.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

An increased (compensable) rating for postoperative residuals 
of a bilateral inguinal hernia repair is denied.  

A 10 percent rating for residuals of excision of a left ankle 
tumor is granted, subject to the laws and regulations 
governing the payment of VA compensation.  

An increased (compensable) rating for a residual scar from a 
laceration of the bottom of the right foot is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


